DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation.  The Examiner notes the determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination but it is a conclusion reaching by weighing the above noted factual considerations (Wands Factors).  
The claim is broad as the recited “magnetic emulator” and "manner" are not specifically defined structurally.  Secondly, the method of operating the card is defined in the claims by the devices that communicate with it (readers) without specifying the characteristics of the communication (defining the operation of the card by the readers instead of what the communicating is itself).   Even further, the readers are defined by the data they receive, not what they actually do nor their structure.   Thus, according to 2164.01(a) (A) the Examiner has interpreted that due to the breadth of the claims there is not sufficient evident for the enablement requirement.  The claim is so broad with respect to the disclosure that one skilled in the art could not make and use the device (perform the method of operating) without undue experimentation.  
The nature of the invention is a method of card operation wherein a magnetic emulator of the card communicates first and second data to a stripe and RFID reader in first and second manners (2164.01 (a) (B)).  The prior art teaches the use of a card with different interfaces for different communications such as magnetic stripe, RFID, optical, etc. (see Doughty et al. below) and does not teach varying the magnitude and frequency of a driving signal of a single emulator to communicate first and second data to a magnetic stripe reader and RFID reader by varying those characteristics (as per the Applicants specification).  The Examiner notes that state of the prior art, at the time the application was filed, regarding magnetic emulation and RFID and magnetic stripe readers, does not support merely changing an operating frequency of a magnetic stripe emulator to change it to communicate data to an RFID reader.  While there may be predictability in changing physical parameters of an antenna, at the time the invention was filed, there was not enough teachings or guidance in the art to merely drive a magnetic emulator in a second manner to communicate data to an RFID reader (as opposed to a magnetic stripe reader) due to the various standards, frequencies, operation conditions, physical design characteristics, etc. that one would have to consider which would result in undue experimentation when trying to design and drive an emulator capable of both RFID and magnetic stripe communication by “driving” a single emulator differently..   (2164.01(a) (C).  Even further, Pitroda et al. (US 6705520) supports the Examiners position as.  Pitroda et al. teaches that an adapter is used to enable an RFID/ contactless device to interface with a magnetic reader because the contactless device itself is not capable of merely being used in a different manner (different frequency and magnitude) to switch from communicating data from a contactless reader to a magnetic stripe reader.   Thus, according to 2164.01(a) (B-C) the Examiner has interpreted that due to the nature of the invention and the state of the prior art, there is not sufficient evident for the enablement requirement.  
One of ordinary skill in the art would have experience with antenna design and emulator design (typically a core inside a coil) would have experience with designing an antenna for radio frequency communications (RFID) compatible with RFID standards and optimized for such communication protocols.  Further, one of ordinary skill in the art would have experience designing an emulator (coil and conductor) so that the output magnetic field is acceptable by conventional magnetic stripe readers.  However, the integration of the driving characteristics plus the  antenna design poses a challenge in terms of the type of antenna that would be required that would permit just a change in frequency and magnitude to change an output signal from a magnetic stripe output for a magnetic stripe reader and an RFID output for an RFID reader (undue experimentation).  The specification does not provide details of frequency and magnitude calculations/ specifications/ how such changes would be controlled/ implemented into the device (card).  The specification does not provide details on how the manners are switched, how the values are switched, and what values are switched to enable a single emulator to switch communication between RFID reader and magnetic stripe readers.
While RFID emulation (output) and magnetic stripe emulation are well known, the design of such a structure that would permit merely changing the frequency and magnitude driven to an emulator to permit the claimed first and second manner for communicating first and second data to a magnetic stripe reader and a RFID reader, within the scope of the claims is not predictable.  The specification shows separate examples of RFID and magnetic stripe emulation (separately) but does not provide additional examples or provide guidance on how a single magnetic emulator would output the claimed first and second data to a magnetic stripe and RFID reader, within the scope of the claims. 
Thus the specification provides sufficient teaching for separate output (RFID and separately magnetic stripe), but not both via the emulator as claimed.  The prior art does not provide guidance for merely varying the magnitude and frequency of a magnetic emulator to communicate data to different functionality type readers (RFID and magnetic stripe).  The prior art to Bhatt et al. in the rejection below shows there are cards with one antenna for low frequency indication power circuits and one antenna for higher frequency data transmission but not 1 antenna that does both, further supporting the lack of enablement by viewing the state of the prior art. 
The amount of experimentation would be undue because it would require determining specification conditions and designs of a magnetic emulator that would be required in order for it to communicate data compatible with 2 different format readers (RFID and magnetic stripe) while only using one format of output (magnetic emulator), as opposed to an RFID output as well.  Since, as discussed above, it is not routine to use a magnetic emulator to output data to both a magnetic stripe reader and an RFID reader (different format/ type of communication), and therefore significant experimentation would be required because there is little guidance and it is not believed that a standard magnetic stripe emulator (coil wrapped around a core) can merely have its frequency and magnitude changed and then result in an RFID reader compatible signal; as that appears to be a special/ unique type of emulator/ antenna that would require significant and undue experimentation as results of existing technology would be unproven as it pertains to the disclose and claimed first and second manner.  
The lack of working examples in the specification is present because the Applicant only mentions in paragraph [0006] “driving” the emulator at a “different frequency”, without reciting how this emulator is designed or operated to enable such functionality.  The Examiner notes that such limited mentioning is not enabling to one of ordinary skill in the art absent more details.  
Additionally, the Examiner notes that US 20070132555 describes the difference between ultra-low/ low frequency radio and high frequency radio tags, which further challenges the use of a single emulator communicating in two disparate frequency ranges (paragraph [0009]+).
Thus, according to 2164.01(a) (D-H) the Examiner has interpreted that due to the breadth of the claims there is not sufficient evident for the enablement requirement.  
Appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear to the Examiner what the scope of the claims are because the claims are defining things by another thing, rather than defining a thing by what it is itself.  Specifically it is defining the manners by which data is readable by different readers.  First, it is unclear what first and second manners refer to.  For example, driving the emulator in the same way every time and in a first instance a magnetic stripe reader reads it and  in a second instance an RFID reads it, how are the first and second manners any different?  There is nothing in the claim about varying the magnitude and frequency of the driving.  Defining the functionality of the card by the devices that can communicate with it, without specifying the characteristics of the communication itself, renders the claim vague/ indefinite, especially as the card is defined by the reader in the claim.  Specifically, whether or not that type of data is read or not by the readers does not limit the driving of the card data itself.  The magnetic stripe reader is just a reader capable of reading a stripe, just as a RFID reader is just a reader capable of reading RFID data.  Therefore, from the perspective of what is actually positively recited in the claim, anything from very different manners (frequency/ magnitude/ payload/ etc.) or the exact same manner can fall within the claim scope.  Therefore, because the “manners” are not positively recited, and a communication is recited with respect to a type of reader, the Examiner notes that the card can be driven in the same or different ways/ manners.  Whether or not different reader can or cannot receive the data is not setting a positive limitation on the data output itself (manner), but its attempting to define the signal output by a reader, which is not a positive limitation.  Therefore, an emulator outputting first and second data is interpreted to read on the claim in the broadest sense because whether or not a reader reads it is not limiting on the data itself or emulator, and not a positive limitation of the driving, but would be drawn to a structure of a reader, for example.
Appropriate clarification/ correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughy et al. (US 20040133787) in view of Kuo (US 20060283940).
Re claim 1, Doughty et al. teaches a card with a magnetic emulator (FIG. 3) such as at 308.
Doughty et al. is silent to explicitly reciting first and second manners of driving to communicate a first and second data to a magnetic stripe reader and a RFID reader respectively.  However, the Examiner notes that “manner” has not been defined in the claims.  Therefore, “manner” is interpreted to include and not be limited to elements such as frequency, amplitude, data payload/ content, data format, phase, sequence protocols, timing, etc.  Additionally, the first and second manner are not required or defined as being different from each other.  Therefore, the Examiner has interpreted that a first and second manner can be the same or different, such as operating the emulator in the same way but on different times (transactions).  Doughty et al. teaches multiple accounts for different transactions/ manners (paragraph [0009] +) which is interpreted to read on first and second data and the first and second manners.  Also the Examiner notes that if the same account is used for different/ subsequent transactions, first and second data such as account number, expiration date, etc. are understood to be communicated as part of the process of transaction completion from the card, which read on the first and second data in a first and second manner.  Doughty et al. teaches a plurality of system interfaces including a magnetic stripe reader and RFID reader, but is silent to explicitly reciting both together.
Kuo teaches a combination RFID magnetic stripe reader (paragraph [0011]+).  Therefore, when magnetic data or RFID data is communicated to the combination reader, it is interpreted to read on both first and second data being communicated to a reader (combination magnetic stripe reader and an RFID reader), as Kuo teaches combination reader. Thus first data is communicated to a magnetic stripe reader when the card operates in a first manner and second data is communicated in a second manner to an RFID reader, because each communication is interpreted as communicating with an RFID reader and magnetic stripe reader (combination reader), because the reader of Kuo is a magnetic stripe RFID combination reader and thus as a combination reader, each read performed is interpreted as communicating with an RFID and magnetic stripe reader since it’s a combination reader.
At the time the invention was made, it would have been obvious to combine the teachings for convenience/ ease of use/ supporting multiple communication protocol/formats/types.
Re claim 2, the first and second data re interpreted as first and second “dynamic” numbers since they are emulated and thus are dynamic, not static (such as stored on a stripe).  Also, they are dynamic in that they can be used for different purposes/ purchases. 
Re claim 3, paragraph [0045] teaches a display.
Re claim 4, paragraph [0052] teaches the reader has a start sentinel that is detected by a detector on the card to indicate presence of the read head of the reader.  Therefore, it would have been obvious for such a read head detector to detect the read head of the reader so as to indicate when to communicate data, for example.
Re claims 5-7, paragraph [0078] + teaches such limitations.
Re claims 8-9, power source 316 can include a battery and a processor is taught (FIG. 3+).
Re claim 10, FIG.3 shows processor/chip 314 which can also include a smart card processor and ASIC chip.
Re claim 11, the limitations have been discussed above (re claims 5-7 where different datum are displayed).
Re claim 13, the Examiner notes it would have been obvious to have a second emulator, such as in a second card, when the system/ method is implemented in a multiuser environment, as is known in the art (different users have different cards) for security and individuality.  Alternatively, Doughty et al. teaches the use of coils (paragraph [0050]+ which is interpreted as a plurality of emulators communicating a plurality of datum (including third).
Re claim 14, the limitations have been discussed re claims 9-10.
Re claim 15, the limitations have been discussed above re claim 4 and 14
Re claim 16, the limitations have been discussed above re claims 15 and 4.
Re claims 18-19, buttons for manual input are part of user interface 320 (paragraph [0045] +).
Re claim 20, though silent to explicitly reciting 5 buttons, the Examiner notes that as a user interface and buttons are taught above, it would have been obvious to try five buttons, for providing more inputs for a user to aid in data input, card usage, etc.
Claims 12 and 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al./ Kuo, as discussed above, in view of Narendra et al. (US 7364092).
Re claims 12, and 17, the teachings of Doughty et al. have been discussed above but are silent to swipe sensors.
Narendra et al. teaches such limitations (abstract+).
At the time the invention was made,  it would have been obvious to combine the teachings so as to indicate when the card is being passed through a reader.
Claims 1, 3, 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatt et al. (US 20040242270) in view of Nara et al. (US 4814591).
Bhatt et al. teaches a method of operating a device comprising driving a magnetic emulator located on the device in a first manner to communicate a first data to a low frequency reader and driving said magnetic emulator in a second manner to communicate data to an RFID reader (paragraph [0026]+ teaches a card that has an antenna operable to operate in different ranges of frequencies (manners) to communicate).
Bhatt et al. is silent to driving the magnetic emulator to communicate a first data to a magnetic stripe reader.  
Nara et al. teaches a magnetic emulator that is operable to communicate to a magnetic stripe reader (col 12, lines 63+ lower frequencies).
At the time the invention was made, it would have been obvious to combine the teachings to provide magnetic stripe emulation with RFID to confirm to varied ecosystems, protocols, system constraints, etc.  Bhatt et al. evidences that a person having ordinary skill in the art would be motivated to have both an emulator and a magnetic stripe for purposes of redundancy, varied ecosystems, system constraints, etc.  As a static stripe does not require battery power and would persist when the battery is dead and an emulator provides the benefits of enhanced security (dynamic) and provide use when the static strip is compromised.  
Further, to clarify, one of ordinary skill in the art understands the type of information from a static magnetic stripe is desired in some scenarios and a dynamic card interface is also desired in some scenarios, as the claim is reciting that the same card does communications to magnetic stripe and RFID readers.  Nara et al. provides for second type of communication protocol for a second type (different) reader.  
Re claim 3, Nara et al. teaches a display 13, which is an obvious expedient to display information. 
Re claims 8-9, Bhatt et al. teaches a battery and processor (paragraph [0025]+ and [0032]+) and Nara et al. (abstract+) which is an obvious expedient for powering and running the card.  
Re claim 10, Bhatt et al. teaches a chip 23. 
Re claim 11, the limitations have been discussed above (re claims 5-7 where different datum are displayed).
Claims 2, 4-7, 10, 13-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatt et al./ Nara et al., as discussed above, in view of Doughty et al., as discussed above.
. Re claim 2, the teachings of Bhatt et al./ Nara et al. have been discussed above but are silent to first and second dynamic numbers as recited.  
Doughty et al. teaches such limitations as discussed above (paragraph [0009]+) wherein the first and second data re interpreted as first and second “dynamic” numbers since they are emulated and thus are dynamic, not static (such as stored on a stripe).  Also, they are dynamic in that they can be used for different purposes/ purchases. 
At the time the invention was made it would have been obvious to combine the teachings for using dynamic information for security, different accounts/ data for versatility/ ease of use/ convenience.
Re claim 4, though Bhatt et al./ Nara et al. are silent to the recited read head detector, Doughty et al. teaches at paragraph [0052] that the reader has a start sentinel that is detected by a detector on the card to indicate presence of the read head of the reader.  Therefore, at the time the invention was made, it would have been obvious for such a read head detector to detect the read head of the reader so as to indicate when to communicate data, for example.
Re claims 5-7, though Bhatt et al./ Nara et al. are silent to such limitations, Doughty et al. teaches such limitations (paragraph [0078] +).
At the time the invention was made, it would have been obvious to combine the teachings to convey relevant data.
Re claim 10, Doughty et al. teaches in FIG.3 a processor/chip 314 which can also include a smart card processor and ASIC chip.
Re claim 13, the Examiner notes it would have been obvious to have a second emulator, such as in a second card, when the system/ method is implemented in a multiuser environment, as is known in the art (different users have different cards) for security and individuality.  Alternatively, Doughty et al. teaches the use of coils (paragraph [0050]+ which is interpreted as a plurality of emulators communicating a plurality of datum (including third).
Re claim 14, the limitations have been discussed re claims 9-10.
Re claim 15, the limitations have been discussed above re claim 4 and 14
Re claim 16, the limitations have been discussed above re claims 15 and 4.
Re claims 18-19, buttons for manual input are part of user interface 320 (paragraph [0045] +).
Re claim 20, though silent to explicitly reciting 5 buttons, the Examiner notes that as a user interface and buttons are taught above, it would have been obvious to try five buttons, for providing more inputs for a user to aid in data input, card usage, etc.
Claims 12 and 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatt et al./ Nara et al., as discussed above, in view of Narendra et al. (US 7364092).
Re claims 12, and 17, the teachings of Bhatt et al./ Nara et al. have been discussed above but are silent to swipe sensors.
Narendra et al. teaches such limitations (abstract+).
At the time the invention was made,  it would have been obvious to combine the teachings so as to indicate when the card is being passed through a reader.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  The evidence provided for the rejection was provided in the rejection via the reasoning, which is summarized in part below.
In response to the Applicants arguments regarding the enablement rejection, the Examiner maintains that there is lack of support in the specification for a magnetic emulator being driving in first and second manners to communicate first and second data to a magnetic stripe and RFID reader, whereby one of ordinary skill in the art could not perform the method without undue experimentation. Paragraph [0039] recites “Emulator 351 may be able to generate electromagnetic fields of different frequencies and magnitudes, and operate in different manners, depending on drive signals provided by processor may be able to generate electromagnetic fields of different frequencies and magnitudes, and operate in different manners, depending on drive signals provided by processor360.”  Without details about the emulator itself, the frequencies, physical shape/ dimensions, type of readers, distances, security protocols, etc. the Examiner maintains the enablement rejection.  
The Examiner has provided reasoning commensurate with the Wands factors which is why the Examiner maintains the applicant has not disclosed an enabling invention in which an artisan can make and use the invention without undue experimentation, such factors include the breadth of the claims, nature of the invention, state of the prior art, level of one or ordinary skill predictability in the art, working examples, direction provided by the Examiner, etc.  The breadth of the claims is that they are very broad as discussed above and do not recite detailed structure.  The nature of the invention is to driving an emulator in two different ways to communicate data to two different readers.  The Examiner notes that the specification does not appear to show at least adequate direction provided by the disclosure and working examples, for one of ordinary skill in the art to make the invention without undue experimentation.  The state of the prior art shows separate emulators, but not a single device (emulator) that can function in a RFID mode and a magnetic stripe reader mode by changing how the emulator is driven.  The Examiner maintains that the quantity of experimentation needed to make such a single device drive in manners to communicate data to an RFID reader and a magnetic stripe reader would be undue given the complexity of such a device that merely changing how it is driven somehow changes its mode of communication.  While there is predictability to a degree with RF communications, mixing RFID and magnetic stripe readers, which communicate in different ways, is not predictable simply by changing how an emulator is driven. 
Re the Applicants argument that Applicants novel nonobvious disclosure points towards unpatentability under the enablement standard is untenable, the Examiner notes that such determination was based on consideration of the Wands factors, as discussed above, and not on impermissible hindsight reasoning. 
Re the Applicants argument that the Applicants disclosure is enabling, the Examiner disagrees in view of the Wands factors discussion provided above.
Re the Applicants argument that the challenge is not relevant, the Examiner notes that the challenge provided would require undue experimentation, in order for one of ordinary skill in the art to make the invention without undue experimentation, and refers to the Wands factors above.  There is a lack of working examples and lack of explanation in the Applicants specification.  
The Applicants quid pro quo fails to teach how one of ordinary skill in the art can make the invention without undue experimentation as the Applicant is arguing the claims single emulator (single antenna device emulator) doing both functions (communicating data to an RFID reader and a magnetic stripe reader in first and second modes) in the  single “device” is enabled, but does not provide adequate support for one of ordinary skill in the art to make the device without undue experimentation given the limited information provided in the disclosure and as addressed above.  
Re the 103 rejection, the Applicant argues that the claim does not recite a combination reader.  The Examiner agrees.  Claim 1 is drawn towards a method of “operating a device”.  As such, Doughty et al. is relied upon for teaching the magnetic emulator that is driven in first and second manners, wherein the manners as discussed above, can be interpreted as different payloads/ data/ card uses.  Thus, such teachings are different manners via different payloads.  
However, the Examiner notes that the claim, as drawn to a method of using a device (such as a card) does not require the structural limitations of the magnetic stripe reader and RFID reader as it is not a system claim.  Nonetheless, in order to provide clarity and expedite prosecution, the Examiner relied upon the secondary reference to Kuo, to show that a combination reader operable to work with the card, includes both an RFID reader and magnetic stripe reader, and thus, as such, the communications would be to the magnetic stripe and RFID reader as it’s a combination reader and thus any communication is to the magnetic stripe reader and RFID reader.  
The Examiner notes that a single reference rejection using Doughty et al. can potentially be made as the magnetic emulator of Doughty et al. can be driven in a first and second manner (different manners via data payloads to communicate data as recited), and that such data could be  communicated to a magnetic stripe and RFID reader, such art could read on the claims, as the claims do not appear to require the limitations of the readers since it is a method of using the “device”, but for overall clarity of the rejection and to show what is available to one of ordinary skill in the art, the secondary reference was applied to give a more complete picture. 
Re the Applicants argument re Bhatt et al. / Nara et al., the Examiner notes that Nara et al. provides support for different types of readers by providing a second type of communication protocol known at the time by showing the two scenarios of RFID and magnetic stripe readers.  . As the claim is drawn to the same card does communicating to two readers, an artisan could look at that merely as communicating in two frequency ranges.  An artisan understands the type of conventional info from a static mag stripe is valuable and useful in some scenarios and the type of conventional info from a dynamic card interface is valuable and useful in some scenarios, and that is what is required by the claim. 
Re the Applicants argument that communicating to a combination RFID/ magnetic stripe reader does not read on each communication communicating to a magnetic stripe and RFID reader, the Examiner respectfully disagrees, as the claim limitation is read on by communicating with a combination reader.  If the Applicant wishes to have more limitations read into the claim, such limitations should be positively recited.
 
Additional Remarks
The Examiner notes that the recitation of an “emulator” appears to be open to interpretation as merely a processor/ chip as the specification recites in paragraph [0003] “The magnetic emulator may be, for example, a circuit that emits electromagnetic fields operable to electrically couple with a read-head of a magnetic stripe reader such that data may be transmitted from the circuit to the magnetic stripe reader. The emulator may be operated serially such that information is transmitted serially to a magnetic stripe reader. Alternatively, for example, portions of a magnetic emulator may emit different electromagnetic fields at a particular instance such that the emulator is operated to provide physically parallel, instantaneous data. Alternatively still, a magnetic medium may be provided and a circuit may be provided to change the magnetic properties of the magnetic medium such that a magnetic stripe reader is operable to read information written on the magnetic medium.”  Thus, a chip/ processor connected to both a RFID and dynamic stripe can be interpreted as the emulator.  The Examiner suggests Applicant take this into consideration for future actions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2876